Broyles, C. J.
1. “The proceeding authorized by the Political Code [of 1895], § 272 [Civil Code of 1910, § 307], for the purpose of compelling the delivery of books, papers, or other property, as required by the three preceding sections [sections 304, 305, and 306 of the Civil Code of 1910], is not, when instituted before a judge of the superior court, a proceeding in any superior court; and consequently no order passed by such officer upon such a proceeding is reviewable by a writ of error to the Supreme Court.” Albea v. Watts, 114 Ga. 149 (39 S. E. 940). See also Steinheimer v. Jones, 114 Ga. 349 (40 S. E. 241). The case of Ross v. Williamson, 44 Ga. 501 (where a similar proceeding was reviewed by the Supreme Court), was decided prior to the adoption of the constitution of 1877, and that decision has not since been followed by the Supreme Court or this court.
2. Applying the foregoing rulings to the facts of the instant case, the writ of error must be and is

Dismissed.


MacIntyre and Guerry, JJ., concur.